department of the treasury washington dc person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 - plr-106100-03 date september internal_revenue_service number release date index number ---------------------------- ------------------------------------ ------------------------- - ------------- ------- ------- ------- ------- ----------------------------- re ----------------------------------------------------- re ----------------------------------------------------- legend date year year year year grantor_trust stock partnership daughter son grandchild grandchild grandchild grandchild dollar_figurex state state statute dear ------------ ---------------------------------------------------------------------------------- ------------------------ --------------- -- ---------------------- ------------------------ ----------------------- --------------------- ------------- --------- --------------------------------------------------------- this is in response to a correspondence dated date and prior correspondence requesting a ruling regarding the generation-skipping_transfer gst tax consequences of a proposed modification of trust the facts submitted and representations made are as follows on date a date prior to date grantor created and irrevocable_trust trust for the primary benefit of the children of grantor’s daughter daughter grandchild grandchild article paragraph dollar_figure of trust provides generally that the trustee will pay plr-106100-03 grandchild and grandchild trust named daughter and another person as trustees of trust trust was funded with stock it is represented that the situs of trust is state and that state law governs the administration of trust over to any one or more of grandchild grandchild grandchild grandchild and their descendants so much of the net_income of the trust as the trustees in their discretion deem to be in the best interests of the beneficiaries in addition the trustees may pay over to any one or more of grandchild grandchild grandchild grandchild and their descendants so much or all of the principal of the trust as the trustees in their discretion deem desirable for the welfare of any of the beneficiaries or for the education of any of the descendants of grandchild grandchild grandchild and grandchild the trust instrument provides that the term welfare includes payments for the beneficiaries' health support or advancement in life and generally for the well-being of the beneficiary the trust instrument also provides that it is the grantor’s desire and intention that grandchild grandchild grandchild and grandchild be the primary beneficiaries of the trust and their needs are to be given first consideration before the needs of their descendants in exercising their discretion to allocate the income and distribute the principal of the trust the trustees may but need not treat the grandchildren equally and may but need not take into account their other income and resources principal distributions to the beneficiaries the trust will terminate on the death of the last to die of grandchild grandchild grandchild and grandchild upon termination the remaining trust property is to be distributed to daughter’s descendants per stirpes if there are no living descendants of daughter then property is to be distributed to the descendants of grantor’s son son combination of cash promissory notes and a partnership_interest in partnership the cash proceeds received from the sale and the cash payments received on the promissory notes were distributed by the trustees equally to grandchild grandchild grandchild and grandchild the interest in partnership was sold for cash in year a portion of the sales proceeds was placed in escrow pending resolution of various issues during year one-quarter of the balance of the sales proceeds that was not placed in escrow was distributed to each of grandchild grandchild and grandchild each received approximately dollar_figurex no distribution was made to grandchild during year the pending issues were resolved and the amount held in the escrow account was distributed to trust the trustees paid one-quarter of the escrow distribution to each of grandchild grandchild and grandchild no distribution was made to grandchild article paragraph dollar_figure provides that unless the trust is sooner terminated by beginning in year in a series of transactions the trustees sold stock for a it is represented that the trustees and grandchild grandchild grandchild plr-106100-03 and grandchild agreed orally that trust would be administered as four separate shares one share for each grandchild and his respective descendants the trust distributions described above were made in view of this understanding the parties also represent and agree that the property currently held in trust represents solely the share attributable to grandchild and his descendants that the property is held solely for the benefit of grandchild and his descendants and that grandchild grandchild grandchild and their respective descendants have no interest in the remaining corpus of trust to reflect the understanding of the trustees and beneficiaries as described above specifically the trustees will petition the court to modify trust by means of a judicial reformation as follows it is further represented that the trustees will seek a court order modifying trust the first paragraph of article of trust will be modified to state that trust is established for the benefit of grandchild and also for the benefit of his descendants all as more fully set forth below article paragraph dollar_figure will be modified to designate grandchild and his descendants as the sole income and principal beneficiaries of trust paragraph dollar_figure will be modified to provide that on the termination of trust the remaining corpus will be distributed to the descendants of grandchild per stirpes and if there are no descendants then living to the descendants of daughter per stirpes article will be modified to provide that if any trustee ceases to act for any reason the remaining trustee may act alone if neither trustee appointed under the instrument qualifies or acts as trustee then grandchild if living may appoint a successor trustee if grandchild is not living then a successor trustee may be appointed by a majority of the beneficiaries in all other respects the dispositive provisions of trust will remain the same except that grandchild and his descendants are the sole beneficiaries and the trust will terminate at the same time as provided under the trust terms prior to modification in addition two new provisions will be added to article of trust the first provision provides generally that no trustee will exercise discretionary powers over income or principal or terminate any trust to discharge the trustee’s legal_obligation to support any beneficiary the second provision provides generally that if any person is both a trustee and a beneficiary such person will not exercise the discretionary power to distribute income or principal to himself in excess of what is necessary for such person’s support maintenance health and education you have requested a ruling that the proposed modification to trust by judicial reformation will not terminate the generation-skipping_transfer_tax exempt-status of plr-106100-03 trust and will not cause trust to be subject_to the generation-skipping_transfer_tax provisions of chapter of the internal_revenue_code code sec_2601 of the code imposes a tax on each generation skipping transfer under section b a of the tax_reform_act_of_1986 act and ' b i of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that the transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in ' b ii b or c relating to property includible in the grantor s gross_estate under and sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of ' sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter but only if b the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 example describes a situation where in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be plr-106100-03 distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a's issue and one for the benefit of b and b's issue the trust for a and a's issue provides that the trustee has the discretion to distribute trust income and principal to a and a's issue in such amounts as the trustee deems appropriate on a's death the trust principal is to be distributed equally to a's issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b's issue the trust for b and b's issue is identical except for the beneficiaries and terminates at b's death at which time the trust principal is to be distributed equally to b's issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a's issue the example concludes that the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter of the code in this case trust was irrevocable prior to date also it is represented that no additions have been made to trust after date consequently trust is currently exempt from gst tax in the instant case it is represented that pursuant to an agreement of the parties trust has been administered as four separate shares one share for each grandchild and his descendants and trust corpus has been distributed in accordance with this understanding the proposed modifications are consistent with the manner in which the trust has been administered further the proposed addition to article is consistent with applicable state law that would apply in the absence of the modification see state statute based on the facts presented and representations made we conclude that the proposed modifications to article article article and article of trust discussed above will not shift any beneficial_interest in trust to a beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the division in addition these proposed modifications of trust will not extend the time for vesting of any beneficial_interest in the trusts beyond the period provided for in the original trust see eg sec_26_2601-1 example accordingly based on the facts submitted and the representations made if the appropriate local court issues an order approving the modification to trust the proposed modification will not terminate the generation-skipping_transfer_tax exempt- status of trust and will not cause trust to be subject_to the generation-skipping_transfer_tax provisions of chapter except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under plr-106100-03 any other provisions of the code specifically we express no opinion regarding whether the distributions to grandchild grandchild and grandchild were authorized under the terms of the trust instrument or state law this ruling is directed only to the taxpayer who requested it section sincerely yours k provides that it may not be used or cited as precedent enclosure cc copy for sec_6110 purposes george masnik chief branch office of associate chief_counsel passthroughs and special industries
